Citation Nr: 0327864	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral glaucoma with injury to the right eye with right 
eye cataract, prior to June 10, 1998.  

2.  Entitlement to a rating in excess of 30 percent for 
bilateral glaucoma with injury to the right eye with right 
eye cataract, from June 10, 1998.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a left facial (maxillary) nerve injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in January 1993 after more than 21 years 
of active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that rating decision, in pertinent part, the RO 
granted service connection for a traumatic cataract of the 
right eye and assigned a noncompensable rating effective in 
February 1993 and also granted service connection for left 
maxillary nerve damage with a noncompensable rating effective 
from February 1993.  The veteran disagreed with those 
noncompensable ratings.  The veteran testified before a 
hearing officer at the RO in July 1996.  In a decision dated 
in October 1997, the hearing officer awarded a 10 percent 
rating for residuals of a right eye injury with cataract and 
glaucoma effective from February 1993 and a 10 percent rating 
for residuals of an injury to the left maxillary nerve also 
effective from February 1993.  The veteran continued his 
appeal.  In a rating decision dated in May 1998 the RO 
granted service connection for glaucoma of the left eye and 
evaluated it with the right eye, resulting in a continuation 
of the previously assigned 10 percent rating from February 
1993.  In a May 2003 rating decision, the RO increased the 
evaluation of bilateral glaucoma with injury to the right eye 
with right eye cataract to 30 percent effective from the date 
in June 1998 when an operative report showed cataract 
extraction in the right eye.  There is no indication that the 
veteran has withdrawn his appeal as to any claim, and the 
Board has framed the issues as they appear on the title page.  

In a statement received at the RO in January 2003, the 
veteran stated that his service-connected vision disability 
had prevented him from attending school, holding any type of 
employment or beginning a training program from the time he 
retired from service in 1993 until his corrective surgery in 
June 1998.  The RO should clarify whether the veteran is 
attempting to claim entitlement to a total rating based on 
unemployment due to service-connected disabilities for that 
period and take action as appropriate.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002)).  The new legislation results in an enhanced VA duty 
to notify a claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Further, VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 C.F.R. § 3.159 (2002).  

In October 2001, the RO sent the veteran a letter stating he 
had "recently" filed a claim for increased compensation.  
The RO went on to say that in the letter it would tell him 
what evidence is necessary to establish entitlement to the 
benefit he wanted and what information or evidence VA would 
get and what information or evidence was needed from him.  
The RO proceeded to discuss what the evidence must show to 
establish service connection and included no discussion of 
evidence needed to substantiate increased rating claims.  
Later, in a letter dated in February 2003, the RO sent the 
veteran a letter stating that it was in reference to his 
claim for an increased evaluation for his traumatic cataract 
condition and stated that the purpose was to notify the 
veteran about the VCAA.  In that letter, the RO requested 
that the veteran identify or provide evidence in support of 
his claim and stated that VA would attempt to obtain medical 
records for which the veteran provided release authorization.  
In addition, the RO stated that it had scheduled the veteran 
for a VA examination would later notify him of the time and 
place.  The RO requested that the veteran send the 
information describing additional evidence or the evidence 
itself within 30 days of the date of the letter.  The RO 
later stated that if the information or evidence was received 
within one year from the date of the letter and it was 
decided that he was entitled to VA benefits, it might be 
possible to pay him from the date of receipt of his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The record reflects that the veteran 
was not properly notified of the time limit for the 
submission of additional evidence and information.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

On review of the record, the Board notes that the most recent 
medical evidence pertaining to the status of the veteran's 
service-connected residuals of a left facial nerve injury is 
the report of a VA examination in October 1997.  It is the 
opinion of the Board that the results of a current neurology 
examination would facilitate its decision concerning the 
matter of a rating in excess of 10 percent for this service-
connected disability and will request that such be 
accomplished.  

As to the bilateral visual disability, the Board notes that 
the veteran did not report for an examination scheduled for 
November 2001 and stated at the time that he had previously 
had the Goldmann visual test.  The record includes the report 
of an October 1996 VA visual field examination in the 
Goldmann Bowl format, but that the test results were in terms 
of testing with green and blue objects, rather than a white 
test object referred to in 38 C.F.R. § 4.76 in the VA Rating 
Schedule for Disabilities (Rating Schedule).  There is no 
indication that the veteran was made aware of the reason for 
the request for additional testing.  The Board therefore 
believes that additional VA examination should be provided 
for the veteran.  

In addition to the foregoing, the veteran should be requested 
to identify any additional treatment or evaluation records 
that may be available pertaining to residuals of his left 
facial (maxillary) nerve injury and his service-connected 
bilateral glaucoma and right traumatic cataract at any time 
during the entire appeal period.  Further, in view of the 
veteran's statement that his service-connected vision 
disability prevented him from attending school, holding any 
type of employment or beginning a training program from the 
time he retired from service in 1993 until his corrective 
surgery in June 1998, it is the opinion of the Board that 
consideration must be given to an extra-schedular rating for 
the veteran's service-connected visual disability during this 
period.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claims as well as his 
and VA's obligation in obtaining that 
evidence.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  In conjunction with the foregoing, 
the RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for his service-
connected bilateral visual disability or 
for residuals of left facial (maxillary) 
nerve damage at any time since service.  
He should also be requested to identify 
or submit any evidence that his service-
connected vision disability prevented him 
from attending school, holding any type 
of employment or beginning a training 
program from the time he retired from 
service in 1993 until his cataract 
surgery in June 1998.  With authorization 
from the veteran, the RO should obtain 
and associate with the claims file 
evidence identified by the veteran that 
has not been secured previously.  RO 
actions to obtain the evidence should be 
documented in the claims file.  

4.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the nature and extent of 
residuals of a left facial (maxillary) 
nerve injury.  All indicated studies 
should be performed.  The claims file 
must be provided to the examiner for 
review of pertinent documents.  

5.  In addition, the RO should arrange 
for VA examination by a vision specialist 
to determine the nature and extent of the 
veteran's bilateral glaucoma with injury 
to the right eye with right eye cataract, 
including losses or reductions in central 
visual acuity, visual fields and related 
factors.  The Board notes that in 
38 C.F.R. § 4.76, pertaining to 
examination of visual fields, it is 
stated that the usual perimetric methods 
should be employed, using a standard 
perimeter and a 3-mm. white test object.  
In addition to providing a current 
examination, the examiner should be 
requested to review the visual field 
charts in the claims file dated 10/1/96 
and state whether, and if so how (such as 
a conversion factor or other means or 
interpretation), those results can be 
related to results with a white test 
object.  The claims file must be made 
available to the examiner for review of 
pertinent documents.  

6.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, the RO should 
review the record and readjudicate 
entitlement to a rating in excess of 10 
percent for bilateral glaucoma with 
injury to the right eye with right eye 
cataract prior to June 10, 1998, with a 
determination as to whether the claim 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The RO should also 
readjudicate entitlement to a rating in 
excess of 30 percent for bilateral 
glaucoma with injury to the right eye 
with right eye cataract, from June 10, 
1998, and entitlement to a rating in 
excess of 10 percent for residuals of a 
left facial (maxillary) nerve injury.  

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
addresses all evidence added to the 
record since the June 2003 supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


